DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks, amended claims, and terminal disclaimer filed on December 22, 2020 is acknowledged. Claims 18-29 are pending in this application. Claims 1-17 and 30-33 have been cancelled. Claims 18 and 28-29 have been amended.  All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 18 because the claim recites “one or more pellets having a core and a coat” has been withdrawn in view of the amendment to claim 18 and 28 to recite “coating”.    
The objection of claim 28 because the claim recites “tast” has been withdrawn in view of the amendment to the claim to recite “taste”. 
The objection of claims 20 and 26-27 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicants arguments regarding claim 18, discussed below. 
Claim Rejections - 35 USC § 112
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the limitation "the granules" in line 2 lacks insufficient antecedent basis has been withdrawn in view of Applicants amendment to the claim to recite pellets.    
Claim Rejections - 35 USC § 103
The rejection of claims 18-19, 21-25, and 28-29 under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 7,351,429) in view of Saxena (Polyvinyl alcohol, Chemical and Technical Assessment, FAO 2004) and Keleb et al. (Cold Extrusion as a continuous single-step granulation and tableting processing, European Journal of Pharmaceutics and Biopharmaceutics 52 (2001) 359-368) has been withdrawn in view of Applicant’s arguments regarding the amount of the active agent in the composition and a lack of motivation or suggestion to adjust said active agent from 1.38% to at least 40%, as recited in the instant claims  and noted by Applicants remarks filed on December 22, 2020. 
Double Patenting
The rejection of claims 18-29 on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/818105 has been withdrawn in view of Applicants filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of Ohyama et al. (US 7,351,429) which discloses an oral solid pharmaceutical that is uniform in the content, capable of taking quantitatively, and easy in the handling (abstract).
Example 4 discloses the use of:
2 mg of KRP-197 (a novel derivative having selective anticholinergic activity); 29 mg of microcrystalline cellulose (MCC); and an aqueous solution of 2.7 mg of partially hydrolyzed polyvinyl alcohol (PVOH); the mixture was milled, granulated, and dried.  
It is noted that the total weight of the tablet, prior to coating, is approximately 144.2 mg, therefore, the MCC content is 20.1% and the PVOH is 2.0% and within the limitations recited in the instant claims. 
However, as noted by Applicant in the remarks filed on December 22, 2020, there is not motivation or suggestion to adjust the amount of the active agent in the composition from 1.38% to “at least 40%”, as recited in the instant claims. 
 Ohyama is drawn to a solid dosage form comprising a novel derivative having selective anticholinergic activity. There is no teaching or motivation to substitute this agent with an antidiabetic, particularly metformin or use multiple active agents in the core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615